t c memo united_states tax_court john f campbell petitioner v commissioner of internal revenue respondent docket no 5644-12l filed date george w connelly jr for petitioner susan kathy greene for respondent memorandum findings_of_fact and opinion kerrigan judge this collection_due_process cdp case commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding a proposed levy collection action and a notice_of_federal_tax_lien nftl regarding petitioner’s unpaid tax_liability for tax_year the internal_revenue_service irs or respondent issued two supplemental notices of determination during the course of petitioner’s cdp proceedings which also sustained the proposed levy collection action and the nftl the issue for our consideration is whether respondent’s determination to sustain the proposed levy action regarding the unpaid tax_liability was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in connecticut when he timely filed his petition petitioner timely filed form_1040 u s individual_income_tax_return for on his form_1040 petitioner reported dollar_figure of taxable_income and a tax_liability of dollar_figure on date respondent assessed petitioner’ sec_2001 tax_liability as reported on his form_1040 and issued him a refund of dollar_figure 1petitioner is not contesting the nftl 2petitioner and his wife file separate returns near the end of petitioner and his family moved to st thomas in the u s virgin islands during date petitioner had engaged an estate_planning attorney to start the process of setting up a family_trust on date petitioner established the first aeolian islands trust trust an irrevocable grantor_trust for federal tax purposes in nevis west indies the duration of the trust is years unless terminated earlier by the trustee petitioner and his family are named beneficiaries of the trust but he anticipates receiving no benefit from the trust petitioner funded the trust with a dollar_figure million contribution at the time of the contribution petitioner’s net_worth was approximately dollar_figure million no contributions to the trust have been made since petitioner’s initial contribution in as the grantor of the trust petitioner is required to report on his personal tax returns any_tax consequences of the trust’s activities meridian trust co ltd meridian in charlestown nevis west indies was the originally appointed trustee peter meara was appointed the trust_protector petitioner maintains no control_over the trustee to make distributions or investments through the trust_protector petitioner can request that the trustee be changed but he cannot force such action petitioner requested that the trust protector change the trustee to southpac trust nevis ltd the current trustee because he felt that meridian was overbilling the trust during petitioner invested in a custom adjustable rate debt structure cards transaction about which he consulted a law firm before making his investment petitioner did not report his cards transaction on hi sec_2001 federal tax_return on date the irs issued notice_2002_21 tax_avoidance using inflated basis 2002_1_cb_730 requiring taxpayers to report any involvement in cards transactions on date the irs notified petitioner that hi sec_2001 form_1040 was being submitted for examination in date petitioner moved back to the united_states to pursue real_estate opportunities in the gulf coast region he made a dollar_figure million investment in the go-zone initiative which resulted in a dollar_figure net_operating_loss nol under the gulf_opportunity_zone act go_zone petitioner was able to deduct that nol against income reported on previously filed federal tax returns at the time of his investment petitioner estimated that his net_worth was approximately dollar_figure million consisting of cash and liquid investments 3in date congress passed the gulf_opportunity_zone act of pub_l_no 119_stat_2577 in response to the devastation caused by hurricane katrina in date the legislation provided tax relief and incentives for individuals and businesses within the go_zone the go_zone includes various counties and parishes in alabama louisiana and mississippi petitioner’s investments in the gulf coast consisted of both residential and commercial real_estate in alabama louisiana and mississippi the investments were structured through limited_liability companies llcs which purchased each asset in addition to his personal cash investment petitioner personally guaranteed all of the loans the llcs executed to purchase the assets petitioner expected a return on his cash investment after making his cash investment in the go_zone petitioner had approximately dollar_figure million remaining in liquid_assets in the summer of petitioner learned that approximately half of the residential properties owned by slidell property management llc slidell one of the llcs that purchased property in louisiana through the go_zone contained chinese drywall the chinese drywall made the properties uninhabitable the lender for the slidell properties foreclosed on the assets in at the time of foreclosure the outstanding balance on the loan for the slidell assets was approximately dollar_figure million the lender sold the properties in for approximately dollar_figure million when the lender foreclosed on the slidell properties louisiana law provided borrowers with litigious rights to repurchase properties that had been sold by a lender if there was an underlying debt obligation at the time of the sale petitioner brought a suit against the buyer of the slidell properties in date and received a favorable ruling allowing him to repurchase the properties for dollar_figure million petitioner as the sole member of slidell sold slidell’s assets to clairise court llc clairise court for dollar_figure million petitioner was also the sole member of clairise court clairise court borrowed the funds for the purchase from antilles offshore investors ltd a wholly owned llc of antilles master fund petitioner had created antilles master fund in date antilles master fund had two investors petitioner and liberty mountain corp liberty petitioner invested dollar_figure in antilles master fund liberty was a wholly owned corporation of the trust which the trust had the power to create petitioner made liberty aware of his conflicts of interest regarding this transaction petitioner continued to have an interest in clairise court he personally guaranteed a dollar_figure million loan for the llc petitioner also continued to have an interest in only one of the other llcs formed to purchase property through the go_zone the remaining go_zone properties purchased through llcs were sold or foreclosed on by lenders petitioner personally guaranteed all of the other llcs’ loans and remains personally liable on those loans for approximately dollar_figure to dollar_figure on date respondent issued to petitioner a statutory_notice_of_deficiency for on form 4549-a income_tax exemption changes respondent made an upward adjustment to petitioner’s income from dollar_figure as reported on his form_1040 to dollar_figure in response to the statutory_notice_of_deficiency petitioner filed a petition with this court the parties reached a settlement that entitled petitioner to deduct his nol_carryback from his go_zone investment against hi sec_2001 increased income_tax_liability on date the court entered a decision determining that for tax_year petitioner was liable for a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure on date respondent timely assessed the additional tax and penalty on date respondent issued a final notice_of_intent_to_levy levy notice informing petitioner of respondent’s intent to collect hi sec_2001 unpaid tax_liability and providing notice of his right to a cdp hearing respondent filed three nftls in date on date respondent sent petitioner notice of the nftl filings advising him that nftls had been filed and informing him of his right to a cdp hearing 4campbell v commissioner t c dkt no date petitioner timely sent forms request for a collection_due_process or equivalent_hearing in response to both the levy notice and the notice of nftl in his request for the levy cdp hearing petitioner disagreed with the proposed levy and requested an installment_agreement or an offer-in-compromise oic as a collection alternative during the cdp hearing petitioner asked that his account be placed in currently-not-collectible status after submitting petitioner’ sec_2001 return for examination respondent opened examinations of petitioner’s subsequent years’ returns petitioner made his request for currently-not-collectible status for one year to allow time for him to resolve some of his financial problems respondent informed petitioner that his account could not be placed in currently-not-collectible status given the open examinations for other years on date respondent issued a notice_of_determination upholding the proposed levy action on date petitioner timely filed a petition with this court respondent filed a motion for summary_judgment on date the court held a hearing regarding the motion for summary_judgment and 5each of the examinations for petitioner’s subsequent tax years was resolved in his favor and resulted in no additional deficiency ordered that the motion be held in abeyance and that the case be remanded to the irs appeals_office on date petitioner submitted form_656 offer_in_compromise on the basis of doubt as to collectibility he offered to compromise all outstanding liabilities for dollar_figure he also submitted form 433-a collection information statement for wage earners and self-employed individuals with an attached explanation of circumstances respondent conducted the supplemental cdp hearing via correspondence using the guidelines provided by the internal_revenue_manual irm and national and local standards for living_expenses respondent calculated that petitioner’s reasonable collection potential rcp was dollar_figure respondent’s calculation included the net realizable equity in the trust of dollar_figure on date respondent issued the first supplemental notice_of_determination sustaining the proposed levy respondent rejected petitioner’s oic because of the disparity between the offer and petitioner’s rcp and for issues related to transferee nominee and alter ego theories on date respondent filed a second motion for summary_judgment on date petitioner filed a motion to remand proceedings to the irs appeals_office for further consideration and another supplemental cdp hearing petitioner’s motion to remand contended that respondent failed to address state law issues that could affect nominee and alter ego theories on date the court denied respondent’s second motion for summary_judgment because respondent had not presented enough information regarding the trust and the state law issues that could affect the government’s ability to reach the trust assets accordingly the court granted petitioner’s motion to remand the proceedings to the irs appeals_office for further consideration of state law issues respondent conducted the second supplemental cdp hearing via correspondence the appeals officer again rejected petitioner’s oic of dollar_figure she recommended that petitioner increase his offer to dollar_figure million in the second supplemental notice_of_determination the appeals officer increased petitioner’s rcp to more than dollar_figure million her calculations were different from her prior calculations because she no longer included both the assets of the trust and the dollar_figure million used to fund the trust she also included as dissipated assets funds petitioner used for investments between and on date respondent issued a second supplemental notice_of_determination formally rejecting petitioner’s oic as not in the best interest of the government and sustaining the proposed levy opinion sec_6330 requires the secretary to furnish a taxpayer notice and opportunity for a hearing before an impartial officer_or_employee of the irs appeals_office before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may challenge the existence or the amount of the underlying tax_liability for any period only if she or he did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 no liability challenge is raised in this case following the hearing the appeals officer must determine whether proceeding with the proposed collection action is appropriate in making that determination the appeals officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 i standard of review where the validity of the underlying tax_liability is properly at issue we review the determination de novo sego v commissioner t c pincite the court reviews administrative determinations made by the appeals_office regarding nonliability issues for abuse_of_discretion 114_tc_176 the validity of petitioner’s underlying tax_liability is not at issue here accordingly we review for abuse_of_discretion in determining whether an abuse_of_discretion exists we consider whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the court does not conduct an independent review of what would be an acceptable oic id if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for officers and employees of the irs to determine whether an oic is adequate regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the tax_liability id subpara generally under respondent’s administrative pronouncements an oic based on doubt as to collectibility will be acceptable only if the offer reflects the rcp of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_ sec_4 2003_2_cb_517 see also murphy v commissioner t c pincite the appeals officer rejected petitioner’s oic of dollar_figure because she calculated petitioner’s rcp as dollar_figure million which included dissipated assets amounts collectible from third parties and assets beyond the reach of the government petitioner contends that the appeals officer abused her discretion by failing to consider relevant issues he raised during the cdp hearings when a taxpayer submits an oic based on doubt as to collectibility the appeals officer follows irm guidelines to determine the taxpayer’s rcp irm pt date those guidelines consist of determining assets including dissipated assets future income amounts collectible from third parties and assets available to the taxpayer but beyond the reach of the government id pt date the irs may reject an oic when the taxpayer’s ability to pay is greater than the amount she or he proposes to pay under the compromise proposal see 136_tc_475 aff’d 502_fedappx_1 d c cir under irs procedures respondent will not accept a compromise that is less than the rcp value of the case absent a showing of special circumstances see revproc_2003_71 sec_4 the irs has no duty to negotiate with a taxpayer before rejecting an oic 447_f3d_706 9th cir aff’g tcmemo_2004_13 a dissipated assets according to the irm including dissipated assets in calculating the rcp is applicable only in situations where it can be shown the taxpayer has sold transferred encumbered or otherwise_disposed_of assets in an attempt to avoid the payment of the tax_liability or otherwise used the assets for other than the payment of items necessary for the production_of_income or the health and welfare of the taxpayer or their family after the tax has been assessed or during a period up to six months prior to or after the tax_assessment irm pt date the irm instructs appeals officers to use a three-year look-back period from the date the offer is made to determine whether it is appropriate to include dissipated assets in the rcp calculation the look-back period includes the year that an oic is submitted id pt an appeals officer is allowed to look beyond the three-year period of the offer submission if the transfer of the asset s occurred within six months before or after the assessment of the tax_liability id flush language petitioner was not given the opportunity to submit an oic until after this court remanded the cdp proceedings to the appeals_office he submitted his oic on date accordingly the appeals officer should have looked only to for any dissipated assets however under the irm guidelines she could have looked back to the assessment_date date for any dissipated assets if there was a transfer of assets within the six months before or after the assessment_date in the rcp calculation respondent included as dissipated assets the funds petitioner had transferred to the trust petitioner contributed dollar_figure million to the trust on date years before the assessment_period look-back and years before he made his oic this was his only contribution to the trust on date after making the trust contribution petitioner was notified that hi sec_2001 return was under examination petitioner was not aware of a potential audit examination of hi sec_2001 tax_return or any increased income_tax_liability that might arise from the examination until after making his contribution to the trust even if petitioner was aware of a potential tax_liability his net_worth after making the contribution to the trust exceeded any potential tax_liability arising from the examination of hi sec_2001 federal tax_return during the cdp proceedings petitioner demonstrated that his net_worth was dollar_figure million in this amount would have more than covered the deficiency for we find that it was an abuse_of_discretion for the appeals officer to include the trust assets as dissipated assets respondent’s second supplemental notice_of_determination also concludes that although petitioner’s net_worth exceeded dollar_figure million in by he had dollar_figure million of negative equity in his investments respondent asserted that in addition to the assets held by the trust the funds petitioner used for the production_of_income between and should be included in petitioner’s rcp as dissipated assets respondent contends that in petitioner knew the examination results for hi sec_2001 tax_return and asserts that if petitioner had conserved his assets he would have over dollar_figure million available to pay his tax_liability in reaching this conclusion respondent increased petitioner’s rcp to just over dollar_figure million respondent states that there is a reasonableness standard attached to the irm guidelines about expenses for the production_of_income respondent concludes that it was unreasonable for petitioner to make the investments he made between and because of the loss he suffered and because he had a duty to preserve sufficient assets to pay a tax obligation of which respondent had made him aware petitioner did not waste his wealth in an effort to deprive the government or to shirk his financial obligation to the public fisc in petitioner made a substantial investment in the gulf coast region under the go_zone legislation after making the investment he still had cash on hand of more than dollar_figure million he was unaware of the chinese drywall issue that affected many of the properties he purchased through the llcs and the looming financial crisis respondent provides no consideration of these issues in the second supplemental notice of determination and instead asserts that petitioner wasted his wealth in an effort to establish a loss there is no indication in the record and none was demonstrated at trial that petitioner invested in the go_zone in an attempt to avoid paying hi sec_2001 tax_liability we find that it was an abuse_of_discretion for respondent to make this determination b amounts collectible from third parties in its first supplemental notice_of_determination respondent concluded that if the trust was not considered a dissipated asset then it held assets as a transferee nominee or alter ego of petitioner the second time this court heard motions on this case it denied respondent’s motion for summary_judgment and remanded the case to the appeals_office to further determine whether the trust could be considered a transferee nominee or alter ego of petitioner the court directed respondent to address state law issues about whether petitioner has property rights in the trust under state law respondent used connecticut law sec_6331 generally authorizes respondent to collect tax_liabilities by levy against all property and property rights of the taxpayer sec_6331 is broad and reveals on its face that congress meant to reach every interest in property that a taxpayer might have 528_us_49 quoting 472_us_713 the levy reaches property held by a third party if that third party is holding the property as a nominee or alter ego of the taxpayer see g m leasin429_us_338 the nominee theory focuses on whether the taxpayer is the true beneficial_owner of property according to how she or he treats the property while the alter ego theory analyzes whether a taxpayer has pierced the corporate veil 211_f3d_280 5th cir the supreme court has stated that the transferee nominee or alter ego theory requires a two-part analysis which looks first to state law to determine what rights a taxpayer has in property and then turns to federal_law to determine whether a taxpayer’s rights in that property qualify as property or rights to property under federal tax law drye u s pincite petitioner created the trust in as an irrevocable grantor_trust he and his family are named beneficiaries of the trust under sec_671 petitioner is required to report all tax consequences of the trust’s activities on his personal federal tax_return the trust document indicates that petitioner has no control_over the trustee and cannot force the trustee to make distributions or investments petitioner contends that as a beneficiary of the trust he does not hold a property interest in the trust assets in the second supplemental notice_of_determination respondent looks to connecticut law and the nominee theory and notes that connecticut has not developed a body of law with regard to nominee theory respondent indicates that the supreme court of connecticut would adopt federal principles of nominee theory respondent has not presented any evidence that connecticut courts have applied or adopted nominee theory and we are not in a position to say that the judicial branch of connecticut would adopt such a theory see 233_fsupp2d_293 d conn specifically declining to make the nominee theory connecticut state law because respondent has not presented any evidence supporting the determination that petitioner has a property right in the trust under state law we find that respondent’s determination that the trust was a nominee of petitioner was arbitrary capricious and without sound basis in fact or law accordingly we further find that the appeals officer abused her discretion in making that determination 6respondent did not address the alter ego theory in the second supplemental notice_of_determination c assets available to the taxpayer but beyond the reach of the government when a taxpayer submits an oic based on doubt as to collectibility the irs’ calculation of the taxpayer’s rcp includes an analysis of assets available to the taxpayer but beyond the reach of the government irm pt respondent posits that in the alternative because petitioner appointed the trust_protector and because the trust indirectly invested in petitioner’s go_zone business ventures petitioner maintains sufficient control_over the trust and thus has access to the trust’s assets the trust’s organizational documents allow the trustee to create companies for the purpose of making investments the trust created liberty as an investment vehicle petitioner submitted a proposal requesting that liberty invest in antilles offshore investors ltd a wholly owned llc of antilles master fund petitioner set forth the proposed investment and described in detail his personal conflicts of interest in the investment the investment petitioner proposed funded clairise court’s repurchase of the properties previously owned by slidell the lender on the properties owned by slidell had foreclosed and sold the properties to an unrelated buyer louisiana law allowed petitioner--through litigious rights--to repurchase the property at the price which the new buyer had paid the trustee in its sole discretion directed a portion of the trust’s assets to be invested in antilles offshore investors ltd petitioner could not and did not control this decision for reasons addressed previously we conclude that the trust’s assets are not considered assets available to petitioner but beyond the reach of the government therefore we find that the appeals officer abused her discretion in determining that petitioner had control_over the trust’s assets we have considered all other arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit for the foregoing reasons the supplemental notice_of_determination will not be sustained an appropriate order and decision will be entered
